DETAILED ACTION
Response to Arguments
Applicant's arguments filed 10 May 2022 have been fully considered but they are not persuasive.
Claim rejections under 35 USC § 112(a): written description
Response to A of the remarks
The remarks take the position that the status of the plasma generator means determining whether the atomized sample S is not correctly introduced into the inside of the plasma or determining whether the sample S is clogged in the atomizing device 6 or gaging of the plasma torch or variations in devices and components from changes in plasma frequencies.
These remarks have been found unpersuasive because both by the remarks admission and the disclosure in paragraph [0047] teach “without limitation” and “the present invention is not limited to this, and can be applied to determine other statuses of a  light emission analysis device”.  That is, the claim is unbounded and may cover statuses not disclosed in the specification.  Therefore, the full scope of “status” is not supported by the instant specification.
Response to B of the remarks
The remarks point to figure 3 and paragraphs [0039]-[0047] for disclosure of how the determination processor determines a status based on the input information by showing the relationship between the flow rate of the carrier gas and the plasma frequency.
This has not been found persuasive.  Paragraphs [0039]-[0047] suggest that by a comparison between predetermined values and actual values and a threshold.  However, these paragraphs are silent as to how the predetermined predicted values are determined and how the actual values (i.e. plasma frequency and flow rate) are obtained.  Since the specification is devoid of any teaching as to how to obtain the input values (predicted and actual), the applicant has failed to show possession of the claimed invention. Indeed, the specification teaches at paragraph [0011] that at present the status must be determined visually checking the status by an operator.  Therefore, one of ordinary skill in the art would visually check the status and determining values are critical to automate the previously manual status check.  One of ordinary skill in the art is not given enough information in order to determine actual and predetermined plasma frequency and flow rate.  Since the comparison relies on input values, without disclosure as to how the vales are obtained, one of ordinary skill in the art would not be able to make and use the invention without undue experimentation.  Therefore, the claims are additionally rejected under 35 USC § 112(a) as failing to meet the enablement requirement.
Additionally, claims 3 and 8 lack enabling disclosure because the claimed “predetermined value” is not disclosed to be obtained by any process, therefore one of ordinary skill in the art is not given enough information to predict the “predetermined value”.
Response to C of the remarks
The remarks have been found persuasive. This portion of the rejection is withdrawn.

Claim rejections under 35 USC § 112(b):
Response to A of the remarks
The remarks assert that “determine a status of the plasma generator” is clear.  This has been found unpersuasive as by the applicant’s own admission, the claimed status is without limitation, thus the scope of the claim cannot be clearly determined.
Response to B  of the remarks
The amendment to claims 1 and 8 have resolved this issue.
Response to C  of the remarks
The remarks point to paragraph [0033] for providing structure to the status determination processing unit.  This has been found unpersuasive.  A generic CPU is not sufficient structure to determine the status.  Specifically, there is no disclosed means of determining predicted/predetermined values as seen in figure 3 and means of determining actual values.  Without a disclosure of how these values are obtained, one of ordinary skill in the art would not be able to program the CPU to determine the claimed status.

Claim rejections under 35 USC § 102(a)(1): Sakata et al.
The remarks take the position that Sakata fails to teach or suggest a change in a frequency of the high-frequency power supplied to the induction coil by the high-frequency power supply unit caused by a changed flow rate of the carrier gas.  Specifically, the remarks take issue with the reasoning that since the flow rate changes, the frequency also inherently changes as evidenced by the specification.  The remarks then suggest that this statement is not inherency by a probability or possibility.  This has been found unpersuasive.  Sakata does teach the flow rate may be calibrated and thus changed ([0063] and abstract).  Paragraph [0043] of the instant published specification recites “FIG. 3 is a diagram showing an example of the relationship between the flow rate of the carrier gas and the plasma frequency. In FIG. 3, the flow rate (mL/min) and the plasma frequency (kHz) of the carrier gas are shown in association with the elapsed time. As shown in FIG. 3, as the flow rate 91 of the carrier gas increases, the plasma frequency 92 generally decreases”.  That is, the instant invention recognizes a relationship between flow rate and plasma frequency that occurs.  The instant specification does not teach that a specific change in flow rate is required to elicit a change in plasma frequency, instead the instant specification recognizes that a change in gas flow rate causes a change in plasma frequency.  Therefore any prior art reference teaching a changing flow rate and a plasma frequency is sufficient to meet the claimed limitations.  MPEP 2112II recites “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference”.  In the instant case, Sakata teaches a high frequency power supplied to an induction coil and a changing flow rate.  Applicant’s specification is an admission that as the flow rate of the carrier gas changes so will the plasma frequency.  Therefore, a changing flow rate does necessarily result in a change of plasma frequency.  Even though Sakata does not recognize the change in frequency caused by the changed flow rate, since the relation exists, the subject matter is in fact inherent to the prior art reference.
The remarks then suggest citing the instant specification is improper hindsight.  This is unpersuasive because the reliance on the specification was only to show that a changing flow rate necessarily results in a changing plasma frequency.  Even though Sakata does not recognize the relationship, the result of a changing plasma frequency due to a changing flow rate is an inherent characteristic as shown in figure 3 of the instant disclosure.  



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a status determination processing unit configured to determine” and “a carrier gas flow rate control unit configured to control a flow rate” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 lacks written description for the full breath of “a status determination processing unit configured to determine a status of the plasma generator”.  Specifically, the instant specification suggests that the status is “not limited”.  Therefore, the claimed status is disclosed to be anything.
MPEP 2161.01 (I) recites:
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement
In the instant case, the specification does not clarify how the determination processor determines a status based on the input information (i.e. change of frequency and change of gas flow rate).  Specifically, the instant specification fails to disclose how input values are determined (i.e. how threshold, actual and predetermined values are determined to be input into the comparison to determine the status).  For instance paragraph [0048] of the published application recites with respect to figure 3:
“when the flow rate 91 of the carrier gas has reached a predetermined value A, the status determination processing unit 81 compares the value B of the plasma frequency 92 with the threshold V. The threshold V is set to a value larger than a value of the plasma frequency 92 predicted when the atomized sample S is correctly introduced into the plasma 18. Thus, when the value B is smaller than the threshold V, it is determined that the sample S is correctly introduced, and when the value B is equal to or larger than the threshold V, it is determined that the sample S is not correctly introduced. As described above, since the plasma frequency 92 when the flow rate 91 of the carrier gas has reached the predetermined value A can be predicted, the status of the device can be accurately determined by comparing the threshold V determined based on the predicted frequency with the value B of the actual plasma frequency 92”
The above paragraph does not disclose how the threshold, predetermined values and actual values are determined.  Therefore, it is unclear how the relation can be used without a means to determine the threshold, predetermined values and actual values.
Claim 8 is commensurate in scope and lacks written description for the same reasons above.
All dependent claims lack written description by virtue of their dependencies on claims 1 and 8.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 lacks enabling disclosure for “a status determination processing unit configured to determine a status of the plasma generator based on a change in a frequency….caused by a change in the flow rate of the carrier gas”. Specifically, the instant specification suggests that the status determination is made through the relation of figure 3, however the relation in figure 3 requires a threshold value, predetermined values, predicted values and actual values.  There is no discussion in the specification as to how these values are determined.  Without knowing how to obtain these values, one of ordinary skill in the art is not given enough information to make and use the status identifier without undue experimentation.  MPEP 2161.01 (III) recites “The specification need not teach what is well known in the art. However, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art.”  In the instant case, the novel aspect of the claimed invention appears to be the status determination processing unit, however the specification is devoid of how values are determined in order to compare values using the graph of figure 3 such that the status may be determined. Indeed, the specification teaches at paragraph [0011] that at present the status must be determined visually checking the status by an operator.  Therefore, one of ordinary skill in the art would visually check the status and determining values are critical to automate the previously manual status check.  Since how the values are obtained are not disclosed, the claims lack enabling disclosure as required by 35 USC § 112(a).
Claim 8 is commensurate in scope and lacks enabling disclosure as above.
Claims 3 and 8 also lack enabling disclosure for requiring “a threshold” and  “a predetermined value” because the instant specification is devoid of how the claimed predetermined value and threshold are obtained, predicted or determined.  Therefore, one of ordinary skill in the art is not given enough information as to how to determine the claimed pre-determined value. For instance paragraph [0048] merely recites the predetermined value may be predicted, however the steps to predict the value are not defined.  Since the task of status checking was previously visually performed, it would be critical to one of ordinary skill in the art to know how to determine the predetermined value and threshold in order to make and use the claimed invention.
All dependent claims lack enabling disclosure by virtue of their dependencies on non-enabled claims 1 and 8.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite for reciting “determine a status of the plasma generator” because the specification teaches the claimed status is “not limited” therefore the boundaries of the status are unclear.
Claim 8 is commensurate in scope and thus vague and indefinite for the same reasons discussed above.
All dependent claims are vague and indefinite by virtue of their dependencies on claim 1.
Claim limitation “a status determination processing unit” and “a carrier gas flow rate control unit configured to control a flow rate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim and therefore, it is not clear that any structure performs the determination step.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata et al. (US pgPub 2008/0099671)
Regarding claim 1, Sakata et al. teach a plasma generator (fig. 1) for generating plasma (5), comprising: 
a plasma torch (20) in which an electromagnetic field is formed by an induction coil (25), a cylindrical plasma is formed in the electromagnetic field (as seen in figure 1, cylindrical by virtue of the pipes 22/23), and an atomized sample is supplied toward an inside of the plasma (aerosol supplied through connecting pipe 31) by a carrier gas ([0047]); 
a high-frequency power supply unit (80) configured to supply high-frequency power to the induction coil ([0042]); 
a carrier gas flow rate control unit configured to control a flow rate of the carrier gas ([0052], wherein 76a serves as the carrier gas see paragraph [0051]); and
a status determination processing unit ([0063] apparatus to diagnose device properties and calibrate the parameters that operate the device such that a state near the estimated plasma state can be provided.  That is, determine a state by calibration of properties) configured to determine a status of the plasma generator based on a change in a frequency of the high-frequency power supplied to the induction coil by the high-frequency power supply unit ([0063] calibrate parameters, thus state based on changing parameters.  Parameters include change of frequency of the power supplied (abstract, [0014], [0079]) caused by a change in the flow rate of the carrier gas ([0063] calibrate parameters, thus determined state based on changing parameters, abstract for carrier gas as one of the changing parameters.  Since the flow rate changes, the frequency also inherently changes as evidenced by the instant published specification see paragraph [0043]).
Regarding claim 4, Sakata et al. teach wherein the carrier gas flow rate control unit controls the flow rate of the carrier gas based on a determination result by the status determination processing unit ([0051]-[0052], [0063] and see discussion above).
Regarding claim 5, Sakata et al. teach an auxiliary gas flow rate control unit configured to control a flow rate of an auxiliary gas for controlling a position of the plasma ([0049], wherein figure 1 shows 77a supplied to 22.  Since Auxiliary gas is supplied directly behind the plasma, the flow rate controls the position), wherein the auxiliary gas flow rate control unit controls the flow rate of the auxiliary gas based on a determination result by the status determination processing unit ([0051], [0049].  Aux. gas is supplied at a flow rate in an aerosol state, thus resulting in a plasma state.  Since the gas control part 79 controls gas based on the second parameter (see abstract), which determines the state of the plasma ([0063] and discussion above), the aux. gas flow rate is controlled based on a determination result).
Regarding claim 7, Sakata et al. teach wherein ions generated by the plasma in the plasma generator are used for an analysis (inherent to ICP-MS see title).
Regarding claim 9, Sakata et al. teach wherein the status of the plasma generator reflects one of the following: wherein the status of the plasma generator reflects one of the following: a case in which the atomized sample is not correctly introduced to the inner side of the plasma, a case in which the atomized sample is not flowing to the inner side of the plasma, or a case in which the plasma torch is aging (since Sakata teaches calibration, the need for calibration can result from an aging torch).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. in view of AAPA.
Regarding claim 6, , Sakata et al. fails to disclose wherein light emitted from the plasma in the plasma generator is detected and analyzed.
However, AAPA teaches wherein light emitted from the plasma in the plasma generator is detected and analyzed ([0002]).
AAPA modifies Sakata et al. by suggesting a photodetector to detect emission of light generated.
Since both invention are directed towards ICP generators, it would have been obvious to one of ordinary skill in the art to incorporate the photodetector of AAPA into the device of Sakata et al. because it make it possible to obtain an emission spectrum peculiar to components in a sample, thus increasing the abilities of the device to perform a second type of analysis of the sample.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881